Citation Nr: 0025081	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
disability.

2.  Entitlement to service connection for residuals of a 
tonsillectomy.

3.  Entitlement to service connection for a cracked upper 
left crown for purposes of entitlement to Class II(a) dental 
treatment by the Department of Veterans Affairs.  

4.  Entitlement to a disability evaluation in excess of 50 
percent for migraine headaches from February 26, 1991. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for chronic photodermatitis.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a cyst behind the right ear.  

7.  Entitlement to an effective date earlier than February 
26, 1991, for a grant of service connection for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1967, to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 24, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, for further development.  Following 
the requested development, the RO granted service connection 
for migraine headaches secondary to a wound of the left 
temple and rated the disorder 50 percent disabling, effective 
from February 26, 1991.  The RO also continued its previous 
denials of service connection for upper respiratory 
disability and for a cracked upper left crown.  However, in a 
rating decision dated April 6, 1999, the RO granted service 
connection for chronic photodermatitis and evaluated the 
disability as 10 percent disabling, effective from September 
6, 1995.  The veteran has perfected an appeal from the 
evaluation assigned.  

The veteran has also perfected an appeal from the denial of 
service connection for residuals of a tonsillectomy and for 
an earlier effective date for the grant of service connection 
for residuals of a tonsillectomy.  

In addition, the veteran has established service connection 
for a retroauricular cyst of the left ear.  A noncompensable 
evaluation was assigned, effective from June 23, 1997.  The 
veteran has not initiated an appeal from the noncompensable 
rating assigned.  

As indicated below, the only respiratory disability that has 
been attributed to service is exercise-induced asthma, which 
the VA examiner in November 1997 thought was related to the 
veteran's Persian Gulf service.  However, this is a 
disability of the lower respiratory tract.  The veteran's 
supplemental claim for service connection, filed in September 
1995, was restricted to an upper respiratory condition, and 
this has been the sole claim with respect to disability of 
the respiratory system that has been developed for appellate 
consideration.  The record does not disclose a claim for 
service connection for a chronic disorder of the lower 
respiratory tract until the brief filed by the veteran's 
representative with the Board in August 2000, which 
encompassed disability of the upper and lower respiratory 
tract.  However, the claim for service connection for 
disability of the lower respiratory system has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran was treated for upper respiratory 
infections in service, it is not shown that the veteran has a 
chronic upper respiratory disorder that is attributable to 
any period of active duty.  

3.  No competent evidence has been submitted relating a 
tonsillectomy to service or to any incident of service 
origin.  

4.  The veteran sustained dental trauma during a period of 
active duty for training in June 1994 resulting in a cracked 
upper left crown.  

5.  The claim for service connection for headaches secondary 
to a service-connected wound of the left temple was received 
in May 1991; the veteran was seen at a VA outpatient clinic 
on February 26, 1991, when a history of chronic headaches was 
noted.  

6.  The service-connected migraine headaches are manifested 
by throbbing pain, nausea, blurred vision, photo- and 
sonophobia, resistance to amelioration by medication, and 
interference with the veteran's work as a mechanic, but an 
exceptional or unusual disability picture is not shown.  

7.  The service-connected chronic photodermatitis covers 
about 20 percent of the veteran's body surface, including his 
face, neck, upper anterior chest, and arms and hands, and is 
associated with significant pruritus and pain, but the 
extensive nature of the lesions was initially shown on a fee-
basis dermatology examination conducted on February 16, 1999.  

8.  The veteran has some elevated cystic lesions in the right 
post auricular area with scarring from recurring cysts as a 
result of service-connected disability, but the service-
connected residuals are not shown to be symptomatic 
currently; the cystic lesions in the right auricular area 
were recurrently infected prior to excision of the cyst on 
September 12, 1997.  

9.  There is no evidence of a claim for secondary service 
connection for migraine headaches prior to February 26, 1991.  



CONCLUSIONS OF LAW

1.  Upper respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 3.303 
(1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
tonsillectomy.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Service connection for a cracked upper left crown for 
purposes of entitlement to VA outpatient dental treatment is 
warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1712, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 17.161 
(1999).  

4.  An evaluation in excess of 50 percent for migraine 
headaches, effective from February 26, 1991, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Codes 8045, 8100 (1999).  

5.  The criteria for a 30 percent evaluation for chronic 
photodermatitis, effective from February 16, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 7806, 7817 
(1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for chronic photodermatitis prior to February 16, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 
7806, 7817 (1999).  

7.  The criteria for an increased (compensable) evaluation 
for residuals of a cyst behind the right ear from September 
12, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.31, 4.118, 
Diagnostic Codes 7805, 7819 (1999).  

8.  The criteria for a 10 percent evaluation for residuals of 
a cyst behind the right ear, effective from June 23, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 
7803, 7819 (1999).  

9.  The criteria for an effective date earlier than February 
26, 1991, for a grant of service connection for migraine 
headaches secondary to a service-connected wound of the left 
temple have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection for upper respiratory disability and for a cracked 
left upper crown for purposes of dental treatment are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) 
(threshold requirement for a well-grounded claim is 
"uniquely low" and emphasis in "vast majority of cases" 
will be on the merits of the claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Factual Background

When the veteran was examined for service entrance, 
complaints or findings of upper respiratory disability, 
including complaints referable to the tonsils, were not 
noted.  A chest X-ray was normal.  The veteran was considered 
dentally acceptable, Type III.  He was seen on a number of 
occasions during service with complaints referable to his 
tonsils.  When seen on February 12, 1968, it was reported 
that he had tonsillitis and a cold.  His throat was injected 
with minimal swelling.  The veteran wanted to talk to a 
medical officer regarding a possible tonsillectomy.  A chest 
X-ray on January 17, 1969, was negative.  

On January 21, 1969, it was reported that the veteran had 
reported to sick call requesting a tonsillectomy.  It was 
further reported that he had been scheduled for a 
tonsillectomy in about February 1967, while at Camp 
Pendleton, but that he was sent to Vietnam before the 
operation could take place.  The veteran stated that he had 
been "living on penicillin VK tabs for almost 4 years," 
even as a civilian.  He said that his throat had become worse 
since returning from overseas.  On examination, he had large 
tonsils but no exudate.  When seen at the ENT clinic in March 
1969, it was reported that the veteran was to be scheduled 
for a tonsillectomy after October.  When seen at a service 
dispensary in May 1969, it was reported that the veteran was 
scheduled for a tonsillectomy after October 1969 but was 
getting out in September.  The medical officer stated that an 
effort would be made to see if the veteran could receive an 
earlier appointment.  In June 1969, it was reported that the 
veteran was returning to see the medical officer about his 
tonsillectomy appointment.  

When the veteran was examined for separation from service in 
September 1969, complaints or findings referable to upper 
respiratory disability, including his tonsils, or to a 
cracked upper left crown were not noted.  A chest X-ray was 
negative.  When seen at a service dispensary on October 15, 
1969, the veteran complained of a cold that he had had for 
three days.  He was treated with Actifed and Robitussin.  His 
service dental records do not reveal evidence of a cracked 
upper left crown.  

The veteran's original claim for VA compensation benefits, 
received in January 1970, makes no mention of the issues for 
which service connection is now sought.  In January 1970, the 
veteran was examined at a VA dental clinic.  That examination 
showed that tooth number 19 was crowned.  (Tooth number 19 is 
in the lower left part of the mouth under VA's numbering 
system; it is in the lower right part of the mouth under the 
numbering system used by the Marine Corps.)  When seen on 
January 7, 1970, the veteran's oral hygiene was said to be 
good.  X-rays were negative for dental foci.  The veteran was 
seen for restoration of teeth number 13 and 21 on January 27, 
1970, and for restoration of teeth number 5 and 27 a couple 
days later.  There is no indication that a cracked upper left 
crown was found.  

When the veteran was examined by VA in March 1970, his 
respiratory system was normal on clinical examination.  A 
chest X-ray was also normal.  There were no other pertinent 
complaints or findings.  When the veteran underwent a fee-
basis examination in February 1971, T. B. Tooke, M.D., a 
private internist, stated that a physical examination was 
within normal limits.  No pertinent complaints or findings 
were entered.  

The veteran was seen at an outpatient clinic on July 19, 
1976, while on active duty for training.  His chief 
complaints were of a right earache and headaches of four 
days' duration.  His throat was red and his nose was mildly 
congested on physical examination, but the diagnostic 
impression was only of otitis externa of the right ear.  

When seen at a VA outpatient clinic in December 1976, his 
lungs sounded clear on auscultation.  The diagnosis was 
otitis externa.  

The veteran was seen for an unrelated disorder at a primary 
care clinic in July 1977 while performing active duty for 
training.  Chest X-rays at that time showed clear lung fields 
and were otherwise normal.  

In a letter to a private physician dated in November 1979, W. 
A. Ferrante, M.D., reported that the veteran was seen for 
multiple complaints and that a physical examination was 
pertinently normal.  It was reported that the veteran had 
been admitted to a private hospital and had undergone a 
neurosurgical evaluation.  The neurosurgeon found that the 
veteran had basilar artery migraine.  A chest X-ray was 
normal.  Thyroid function tests were negative.  The final 
diagnoses included basilar artery migraine.  

Of record are the private hospital report and allied reports 
from May 1979 that reflect what was contained in Dr. 
Ferrante's letter cited above.  The discharge summary shows 
that there were consultations by a number of services, 
including ENT (ear, nose and throat) and neurology.  

When the veteran was hospitalized by VA in late March 1985, 
he indicated that he had undergone an intravenous pyelogram a 
year previously and had had nausea, vomiting and shortness of 
breath.  Examination of his chest currently showed that his 
lungs were clear.  

When seen at a VA outpatient clinic on February 26, 1991, 
chronic headaches were noted.  However, the veteran was there 
only for renewal of medication, was doing well, and had no 
complaints.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in July 1994, indicates that the veteran 
cracked the crown of a tooth in the upper left side of his 
mouth on June 27, 1994, while on active duty for training.  
The veteran indicated that he was eating an MRE (Meal Ready 
to Eat) when a crown broke off.  He stated that he had had no 
incidents prior to that event.  

The veteran was also seen at about this time for a complaint 
of a cold of four days' duration with a cough and some 
congestion.  He gave a history of pneumonia, with the last 
case in 1983.  When seen, he was coughing productively and 
was in mild distress.  Possible pneumonia was to be ruled 
out.  Treatment included Erythromycin.  

The veteran's claim for service connection for upper 
respiratory disability, a skin condition, and a dental 
condition was received on September 6, 1995.  The veteran 
claimed that the conditions were incurred while serving in 
Jordan during June 1994 while on active duty with the 
Louisiana Army National Guard.  

I.  The Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303.  

A.  Upper respiratory disability

The veteran was seen at a VA outpatient clinic in December 
1993 for complaints of nasal congestion and throat redness.  
The diagnostic impression was flu with pharyngitis.  The 
veteran was given a flu shot.  

When seen in the VA outpatient clinic in April 1995, the 
veteran's lungs were clear to auscultation.  When seen in the 
VA chest clinic the following month, the impression was 
chronic cough secondary to probable reactive airway disease.  

When seen in a VA outpatient clinic in August 1995, it was 
reported that the veteran had dyspnea on exertion on one half 
flight of stairs.  He had been unemployed for two months.  On 
examination, his skin was warm and dry, and his lungs were 
clear.  The assessment included reactive airway disease.  
When seen in a VA outpatient clinic in December 1995, the 
veteran's lungs were clear on examination.  

When the veteran was seen in the VA ENT clinic in July 1996, 
he complained of chronic otorrhea and draining since 1968.  
He also complained of cough and postnasal drip.  The 
assessment following examination was a subglottic web.  The 
assessment in the ENT clinic a few days later was anterior 
subglottis with anterior shelf and airway obstruction.  

However, when the veteran was seen at the VA ENT clinic in 
August 1996, the assessment was intermittent cough possibly 
due to gastroesophageal reflux disease (GERD).  

When the veteran was seen in the VA chest clinic in mid-
October 1996, he complained of shortness of breath on 
exertion and at rest.  He also complained of coughing spells 
that were nonproductive.  He reported that he had had loss of 
consciousness after coughing.  He stated that this had been a 
chronic problem for two and a half years.  It was reported 
that his symptoms dated back to "1993," when, as a member 
of the National Guard, he was stationed in the Middle East in 
Jordan for two weeks.  While there, he was diagnosed with 
"pneumonia".  Since that time, he had had a daily cough 
that was mainly nonproductive.  His cough occurred at rest 
and could be provoked by hot weather and activity.  He could 
develop a cough either during activity or following it.  He 
had not identified any palliative maneuvers, and there was 
only slight improvement following regular use of Albuterol.  
He denied chest pain and hemoptysis.  He reported that his 
coughing paroxysms could last up to 15 minutes and that they 
could occur repeatedly over several hours.  He denied a 
history of allergic rhinitis.  He had not previously been 
diagnosed with sinusitis.  He reported postnasal drip post 
one to two times a year following upper respiratory 
infections but had not noted further exacerbation of his 
cough during that time.  He complained of heartburn.  He 
experienced retrosternal burning and occasional bitter taste 
in his mouth.  He again noted that he had not experienced 
waxing or waning degrees of cough in association with his 
heartburn.  He was on Zantac for presumed GERD with decreased 
heartburn but no change in his cough.  He awakened at times 
with retrosternal burning and dyspnea and heard himself 
wheezing.  He had a 10-pack-year smoking history but had quit 
more than 20 years previously.  He denied a history of deep 
vein thrombosis or pedal edema.  He had no history of 
childhood respiratory infections or asthma.  The veteran gave 
a history of a 10 and a half-month tour of duty in Vietnam 
and indicated that, from the ages of 23 to 47, he was a heavy 
equipment mechanic with exposure to diesel fuels, various 
hydrocarbons and solvents, and tear gas.  In addition to 
GERD, he had a history of diabetes mellitus, hypertension, 
and chronic headaches.  He denied a history of snoring, but 
complained of daytime sleepiness.  On examination, he was 
described as obese.  A noncontrast CT scan in April 1995 was 
interpreted as showing basilar increased interstitial 
markings, which were felt to be mild.  Chest X-rays in July 
1996 were interpreted as showing low lung volumes and 
bibasilar interstitial infiltrate.  Laboratory studies showed 
a negative test for antinuclear antibody (ANA); a 
sedimentation rate that was 12 millimeters per hour; and 
anti-Sjogren A+B that was negative.  The impression was 
chronic cough of unclear etiology with multiple 
possibilities, including asthma, GERD, PND, upper airway 
abnormality, and parenchymal (interstitial) lung disease.  

The veteran presented for pulmonary function testing when he 
was seen in the VA pulmonary clinic on October 25, 1996.  It 
was reported that his baseline study was within normal 
limits.  He underwent spirometry both pre- and post exercise 
along with flow-volume loops.  After about 10 minutes of 
exercise, wheezing was heard on examination, whereas 
beforehand his lungs were clear.  After the last spirometry, 
10 minutes after exercise, the veteran was given an Albuterol 
nebulizer solution.  At the end of the respiratory treatment, 
he developed stridor.  The stridor terminated prior to the 
administration of any medications.  After several minutes, he 
again developed stridor.  The etiology of the veteran's cough 
was felt likely to be multifactorial and included 
gastroesophageal reflux disease and exercise-induced asthma.  
The etiology of the stridor was less clear.  One possibility 
was a reaction to the Albuterol or more likely its vehicle 
(sulfuric acid) or laryngeal dysfunction.  

When seen in the VA ENT clinic in December 1996, exercise-
induced asthma was suspected.  When seen in the VA ENT clinic 
in January 1997, the impression was chronic cough probably 
secondary to exercise-induced asthma; the veteran was now on 
10 milligrams of Prednisone a day.  The examination at that 
time showed the glottis to be within normal limits with the 
cords mobile and with no edema or erythema.  The epiglottis 
was within normal limits with no erythema.  

The impression following a CT scan of the chest in February 
1997 was mild fibrosis with small perihilar areas of central 
lobar emphysema that had not progressed or significantly 
changed.  No interval masses, acute pneumoniae, or effusions 
were seen.  

On a VA ENT examination in August 1997, the veteran voiced 
subjective complaints that included snoring, indigestion, 
heartburn, and a feeling as though his throat was shrinking; 
he complained of trouble breathing.  The objective findings 
on examination showed a red uvula.  The larynx showed good 
vocal cord movement.  The nose showed a deviated nasal septum 
to the left.  An examination of the oral cavity and throat 
was unremarkable.  The pertinent diagnoses were deviated 
nasal septum, and gastric reflux.  

In November 1997, the veteran underwent a VA respiratory 
examination.  It was reported that his medical records had 
been reviewed and that he was last hospitalized in October 
1996 with a diagnosis of exercise-induced asthma.  The 
veteran had also been hospitalized in July 1996 with 
diagnoses of subglottic lesion, diabetes mellitus, and 
hypertension.  At that time, he apparently underwent a 
laryngoscopy, bronchoscopy, and rigid esophagoscopy.  
Following these, he apparently had an episode of laryngospasm 
and was admitted to the hospital for observation.  The 
pathology report for the biopsy taken at the time of the 
laryngoscopy revealed tissue inadequate for diagnosis.  It 
was reported that the veteran was under treatment for a 
variety of conditions but apparently was not responding to 
treatment for his obesity.  The veteran stated that in 1993, 
when he was in Jordan, he was exposed to dust.  He was sick, 
and the doctor thought he might have pneumonia, but no X-rays 
were taken, apparently because the capability was not 
present.  He was treated with antibiotics.  He had coughing 
and tightness in the chest.  The coughing persisted, as did 
the tightness.  On one occasion, he was coughing so hard that 
he passed out and was admitted to a VA medical center.  
(Apparently that record was in Volume I, and only Volume II 
was available for review.)  His current symptoms consisted 
mainly of a daily cough that was nonproductive.  He had 
shortness of breath on exertion and sometimes a feeling of 
tightness and of being short-winded at rest.  He stated that 
he had to stop and rest after going up one flight of stairs.  
The examiner indicated that apparently the veteran was not a 
classic asthmatic but had been diagnosed as having exercise-
induced asthma.  He had daily coughing.  Apparently, the 
wheezing occurred at times after exercise.  He did not have 
attacks.  The examiner stated that the veteran's principal 
difficulties appeared to be his multiple other diagnoses on 
top of his respiratory problems.  On examination, he was 5 
feet 8 inches tall and weighed 257 pounds.  It was reported 
that the veteran was chronically overweight and had been 
unable to lose weight.  He had coughing, sometimes in 
episodes.  He was able to walk a normal speed from the 
waiting room to the examining room without any difficulty.  
Lung fields showed diminished resonance and diminished breath 
sound intensity due to the obese chest wall.  The diagnoses 
were exercise-induced asthma; subglottic lesion, 1996; 
hypertension; diabetes mellitus; nephrolithiasis; obesity; 
and mixed headaches.  The examiner could find no reference to 
treatment of respiratory problems in 1993, while the veteran 
was in the Persian Gulf area.  The symptoms suggested that 
there was the onset of his currently difficulty, which 
pulmonary physicians had termed exercise-induced asthma.  The 
examiner felt that there was a relationship between his 
Persian Gulf service and the current exercise-induced asthma.  

In July 1999, the veteran underwent a VA ENT examination.  
The examiner stated that he had reviewed all the records 
available to him.  He noted that the veteran gave a history 
of being well until 1994, when he was on active duty for 
training with the National Guard in Jordan.  During that 
time, he developed difficulty breathing with a choking 
sensation.  The symptoms continued despite multiple 
medications from a number of physicians.  The symptoms were 
described as a pressure sensation in the hypopharyngeal area 
with a tightness and a feeling as if there were a lump in his 
throat at that point.  It was associated with shortness of 
breath and a feeling that there was something obstructing his 
airway.  He gave no history of nasal congestion, sneezing, or 
rhinorrhea, etc.  His symptoms might occur at any time, but 
they seemed more common at night.  He also had some abdominal 
pain associated with a burning sensation, especially at 
night.  He had been seen on a regular basis in the VA 
pulmonary clinic and had been diagnosed as having reactive 
airway disease and was treated with medications.  He was also 
diagnosed with GERD and was being following in the medical 
clinic for this.  It has been described in the records as 
being poorly controlled.  In August 1996, he was suspected of 
having a subglottic web, but none was found on bronchoscopy.  
A biopsy of the tracheal wall produced insufficient tissue 
for diagnosis.  The remainder of the bronchoscopy was normal.  
The VA chest clinic sent him for evaluation to the Ear, Nose 
and Throat clinic, where he was seen in March 1999.  A CT 
scan was reported as normal, and the veteran was given some 
Zyrtec for suspected allergic rhinitis.  

On nasopharyngeal examination performed with a flexible 
nasopharyngoscope in July 1999, no lesions were found.  The 
mouth revealed no lesions.  The mucous membranes appeared to 
be moist and normal in appearance.  The tongue had good 
mobility.  There was no evidence of any type of restriction 
or paralysis, and the base of the tongue and the rest of the 
tongue were normal to palpation.  No evidence was noted of 
mass on the tongue or piriform sinus area.  The hypopharynx 
was then examined with the aid of a flexible laryngoscope, 
and the endolarynx appeared to be normal, except for erythema 
in the posterior arytenoid area.  There was no evidence that 
could be visualized of any restriction of the vocal cords or 
in the upper trachea.  The neck had normal motion.  There was 
no evidence of organomegaly or masses.  

The examiner stated that his examination revealed no apparent 
ENT disease currently.  Although the veteran apparently had 
been previously treated for suspected allergic rhinitis, 
which did not seem to be symptomatic at the time of the 
examination.  The history and physical examination suggested, 
however, that the veteran had GERD, which could produce a 
burning sensation in the stomach area and some pain in the 
stomach and lower esophagus with the acid entering into the 
hypopharynx and aspirated into the larynx.  This produces 
some edema and redness of the posterior laryngeal area and 
causes the veteran to have something very similar to reactive 
airways disease.  It would also produce the chronic cough 
that the veteran had had since the onset of his problem.  

The Board is inclined to give this opinion considerable 
weight because it was based not only on findings elicited on 
examination but was also predicated on a review of the entire 
record.  Service connection is not in effect for GERD, and it 
would therefore follow that service connection would not be 
warranted for any chronic cough or pseudo reactive airways 
disease that was a symptom, or developed as a consequence of 
the veteran's GERD.  

Although the VA examiner in November 1997 attributed what he 
diagnosed as exercise-induced asthma to the veteran's service 
in the Persian Gulf, the examiner could find no reference to 
treatment of respiratory problems in 1993, while the veteran 
was in the Persian Gulf area.  The record suggests that the 
veteran was in Jordan in the summer of 1994, not in the 
Persian Gulf in 1993.  The examiner's opinion seems, 
therefore, to be based primarily on history provided by the 
veteran on that and previous occasions.  The Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  

Although the record indicates that the veteran was seen for a 
cold in October 1969 and for a cold of four days' duration 
with a cough and some congestion while on active duty for 
training in 1994, there is no convincing evidence 
demonstrating that these were anything other than acute and 
transitory episodes that resolved.  See 38 C.F.R. § 3.303(b).  
There is no continuity of symptomatology since the veteran's 
separation from service in 1969 to show that any current 
upper respiratory disability is related to his first period 
of active duty.  It is notable, moreover, that he gave a 
history of pneumonia, with the last case in 1983, when seen 
while on active duty for training in 1994.  When seen in 
1994, he was coughing productively and was in mild distress.  
Treatment included an antibiotic.  Possible pneumonia was to 
be ruled out.  There is, however, no convincing evidence that 
the veteran acquired a chronic upper respiratory disability 
as a result of his period of active duty for training in 
1994.  Any upper respiratory infection or possible pneumonia 
apparently resolved, as neither was found on subsequent 
examinations.  A chronic upper respiratory disability was not 
diagnosed following a comprehensive ENT examination by VA in 
July 1999.  Although it is possible that the veteran simply 
was not experiencing his usual upper respiratory symptoms 
when examined in July 1999, the fact remains that a chronic 
upper respiratory disorder, however diagnosed, is not shown 
to be related to any period of active service.  

The only respiratory disability that has been attributed to 
service was exercise-induced asthma, which the VA examiner in 
November 1997 thought was related to the veteran's Persian 
Gulf service.  However, this is a disability of the lower 
respiratory tract, an issue that has not been developed for 
review on appeal because the veteran's supplemental claim for 
service connection, received in September 1995, requested 
that service connection be established for an upper 
respiratory condition.  

Under the circumstances, the Board concludes that service 
connection for upper respiratory disability is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of a tonsillectomy

Although the veteran claims entitlement to service connection 
for residuals of a tonsillectomy, the initial question that 
must be addressed is whether he has submitted evidence of a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The veteran claims entitlement to service connection for 
residuals of tonsillectomy, but the service medical records 
confirm that a tonsillectomy was not undertaken in service, 
despite a number of complaints referable to the tonsils at 
that time and the apparent belief by treating personnel that 
a tonsillectomy was indicated.  Nevertheless, tonsillitis was 
not noted when the veteran was examined for separation from 
service, and it does not appear that a tonsillectomy was 
taken immediately following service.  The record shows, 
however, that when the veteran was seen at a VA outpatient 
clinic in June 1999, he reportedly had no tonsils.  The 
record also demonstrates that between separation in 1969 and 
the VA outpatient note in 1999, the veteran had a 
demonstrated post service history of upper respiratory 
problems.  What the record lacks, in view of this intervening 
history, is competent medical evidence attributing the post 
service tonsillectomy to the complaints and findings noted in 
service.  

The veteran, as a lay person, is not competent under the law 
to provide such evidence.  He is competent to describe his 
symptoms, but he is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence 
attributing any current residuals of a tonsillectomy to 
service, the claim is not well grounded and must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

C.  Cracked upper left crown

On a VA dental examination in May 1998, it was reported that 
the veteran had no specific loss of motion but had some loss 
of masticatory function due to missing teeth numbers 9, 12 
and 13.  The missing teeth were number 1, 16, 17, 32, 9, 12, 
and 13.  The missing teeth could be restored with a fixed 
bridge.  The examiner saw no residuals from a previously 
claimed upper left crown.  Teeth numbers 14 and 15 had full 
coverage crowns on them and were restored.  Any missing teeth 
or loss of masticatory surfaces could be restored by a fixed 
bridge.  The extent of bone loss was mild.  Panorex X-rays 
visualized the missing teeth.  The veteran currently wore no 
prosthesis.  The diagnosis was mild gingivitis.  

The veteran's claim for service connection for a dental 
condition was received in September 1995.  

The August 1998 rating decision indicates that the veteran 
stated that tooth number 13 was cracked while working on 
heavy equipment and later broken while eating.  The veteran 
was advised to contact the nearest VA medical center to apply 
for dental treatment.  The RO stated that claims for dental 
treatment are not considered well grounded claims because new 
VA regulations provide that treatable carious teeth and 
replaceable missing teeth are not compensable disabilities 
and may be considered service connected solely for purposes 
of determining entitlement to dental treatment.  

Although VA amended its regulations governing entitlement to 
service connection for dental conditions for treatment 
purposes during the pendency of this appeal, the Board is of 
the opinion that the law has not changed with respect to this 
veteran's claim.  The new regulations became effective on 
June 8, 1999, and among other things, removed and reserved 
38 C.F.R. § 3.382 and 38 C.F.R. § 4.149.  64 Fed. Reg. 
30,392-30,393 (1999).  Under 38 C.F.R. § 4.149 as previously 
in effect, service connection for the dental conditions 
listed therein, including treatable carious teeth and 
replaceable missing teeth, was available solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  However, because the dental 
conditions listed in former Section 4.149 were not evaluated 
for compensation, but only to determine eligibility for 
treatment, it was felt more appropriate to list them in Part 
3 of title 38 of the Code of Federal Regulations, which 
contains the general rules for determining service 
connection.  62 Fed. Reg. 8201, 8202 (1997).  It was 
therefore proposed to list the noncompensable dental 
conditions in 38 C.F.R. § 3.381(a) and to delete Section 
4.149.  Id.  64 Fed. Reg. 30,392, 30,393 (1999).  

Under 38 C.F.R. § 3.381(e), as previously in effect, as to 
each noncompensable service-connected dental condition, a 
determination was to be made as to whether it was due to a 
combat wound or other service trauma.  Under 38 C.F.R. § 
3.381, as amended, the rating activity must consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other 
inservice trauma or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b) (1999).  

Under the provisions of 38 C.F.R. § 3.381(a) that became 
effective on June 8, 1999, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are considered service connected solely 
for the purpose of establishing eligibility for outpatient 
dental treatment as provided in 38 C.F.R. § 17.161.  

Under 38 C.F.R. § 17.161(c), as now in effect, those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma could be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  This is 
known as Class II(a) dental treatment.  This provision was 
previous set forth, in identical language, at 38 C.F.R. § 
17.123(c).  

The provisions of 38 C.F.R. § 4.149, as previously in effect, 
referred to the regulations governing eligibility for 
outpatient dental care as previously numbered.  The new 
version of 38 C.F.R. § 3.381(a) refers to the same provisions 
redesignated as 38 C.F.R. § 17.161.  However, these 
provisions, as they affect the veteran's claim, have been 
identical at all times material to his appeal.  A version of 
the controlling regulations more favorable to the veteran is 
therefore not present in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Since the evidence shows that he cracked his upper left crown 
while eating an MRE while on active duty for training in 
1994, the Board concludes that the veteran is entitled to 
service connection for purposes of eligibility for Class 
II(a) dental treatment for that service-incurred dental 
trauma.  The veteran has been accorded the benefit of the 
doubt with respect to this claim.  38 U.S.C.A. § 5107(b).  



II.  The Increased Rating Claims

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, however, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The record shows that the veteran's claims for higher 
evaluations are original claims that were placed in appellate 
status by his disagreement with the initial rating awards.  
In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Increased rating for migraine headaches from February 26, 
1991

Service connection for migraine headache was established as 
secondary to a wound of the left temple.  The migraine 
headaches were thus evaluated under Diagnostic Codes 8045 and 
8100 of the rating schedule.  A 50 percent evaluation has 
been assigned under Diagnostic Code 8100 since February 26, 
1991, as purely subjective complaints of brain trauma such as 
headache are rated as no more than 10 percent disabling under 
Diagnostic Code 8045.  

A 50 percent evaluation under Diagnostic Code 8100 requires 
very frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability, but the 
50 percent evaluation is the maximum schedular rating for 
migraine headaches under that code.  

The evidence of record since February 26, 1991, shows that 
the veteran has consistently complained of some sort of 
headache occurring everyday.  He has been continuously 
treated for his headaches with a variety of medications that 
have had some ameliorative effect but only temporarily.  The 
headaches have been variously classified, but they have been 
marked by nausea, blurred vision, photo- and sonophobia, and 
interference with his work as a mechanic for the National 
Guard.  

For example, when seen in the VA neurology clinic in February 
1993, the veteran described his headaches as frontal and as 
manifested by throbbing pain.  He indicated that he rarely 
went to work with the headaches and that they often lasted 
for 3 to 4 days.  He had blurred vision associated with the 
headaches.  Elavil had become less effective.  The assessment 
was tension headaches with a possible migraine component.  

The record confirms that use of a large variety of 
medications to control the veteran's headaches, which have 
gradually increased in severity since 1991.  Treatment for 
the headaches culminated in injections of Imitrex.  

On VA neurologic examination in July 1996, the veteran 
complained of headaches with blurred vision.  It was reported 
that a CAT scan was normal.  It was reported that migraine 
medicine was started about two years previously.  The veteran 
indicated that he usually held off going to the emergency 
room until he could come to the clinic.  The headaches 
sometimes lasted for a week or two and never seemed to go 
away completely.  They started behind the eyes like a 
pressure behind his eyes.  He had a job until he was retired 
a year previously.  He was retired medically because of his 
hand.  It was reported that he gave himself injections for 
his migraine headaches and took that about every other week, 
or sometimes twice a week.  When he was seen by the chief of 
neurology in April with chronic headaches, mixed type, he was 
treated with Imitrex, Sertraline, Amlodipine and Darvocet, 
with no real change in the headache pattern being noted.  He 
had been on Imitrex taking about four injections a month.  
The Sertraline was not helping and was discontinued.  It was 
reported that he had undergone a tonsillectomy in January 
1969.  On neurologic examination, the Romberg's test was 
negative, finger-to-nose testing was performed with good 
coordination, and there was no suggestion of cerebellar 
dysfunction.  The Babinski's and Hoffmann's signs were 
absent.  There were no specific sensory abnormalities.  The 
skull series was normal.  

An electroencephalogram conducted by VA in August 1996 was 
within normal limits.  

On VA neurologic examination in March 1998, the veteran 
reported that he had a headache every three to four days that 
was localized to the left side of his face and head and into 
his neck.  The headaches were occurring with great frequency 
several times a week.  In fact, he had one at the time of the 
examination.  He said that he very seldom did not have a 
headache and that, at times, he had really severe ones.  
However, he had no family history of migraine.  X-rays of the 
cervical spine did not show any significant abnormality 
related to the headaches.  He had no problem swallowing.  His 
main problem was chronic recurrent headaches.  On 
examination, the veteran walked with a normal gait with 
coordinated movements of the extremities.  The Romberg test 
was negative.  Deep tendon reflexes in the extremities were 
generally hypoactive but equal bilaterally.  There were no 
objective neurological findings.  The diagnosis was post 
concussion headaches from history of relatively long 
standing, manifested by recurrent headaches, tending to be 
more present on the left, partially relieved by Imitrex but 
occurring frequently, several times a week and of varying 
duration.  

As the veteran is in receipt of the maximum schedular 
evaluation for migraine headaches under Diagnostic Code 8100, 
the Board has considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  An extraschedular evaluation may only be 
granted in the first instance by officials at the VA Central 
Office listed in the regulation.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  Those officials are the VA Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the VA Compensation and Pension Service.  
The provisions of 38 C.F.R. § 3.321(b)(1) were provided to 
the veteran and his representative in the statement of the 
case issued in February 2000.  The RO considered entitlement 
to an extraschedular evaluation at that time but determined 
that referral of the issue to the VA Central Office for such 
consideration was not warranted.  

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The veteran's migraine headaches have not resulted during the 
prosecution of his claim in frequent periods of 
hospitalization.  He has indicated that he would hold off 
going to the emergency room for his headaches and would wait 
until he could visit the VA clinic.  

It is undisputed that the headaches have resulted in severe 
economic inadaptability, as that is one of the criteria for 
the 50 percent evaluation for migraine headaches that is 
currently assigned.  In effect, the schedular criteria for 
the maximum rating for migraine headaches subsume that part 
of extraschedular consideration that calls for marked 
interference with employment.  There does not seem to be any 
meaningful distinction between the two criteria.  The 
requirement of severe economic inadaptability appears to be a 
criterion designed to require objective evidence of what is a 
subjective symptom - headache - of an organic disorder - 
migraine.  The VA neurologic examiner noted in April 1996 
that the veteran's headaches generally were not preceded by 
any warnings but that with the headache, he might experience 
blurred vision, facial numbness on the left side, and, at 
times, become diaphoretic and experience nausea, vomiting, 
photophobia, and sensitivity to lights.  It was also 
reported, however, that the neurologic examinations of the 
veteran had always been normal.  Cranial nerve examinations 
had always been normal.  These included examinations of the 
optic fundi and pupillary responses, as well as extraocular 
movements and eyelid function.  Although the veteran had 
complained of left facial numbness, no demonstrable 
abnormalities of the fifth cranial nerve had ever been found.  
The rest of the cranial 7 through 12 had been completely 
normal.  Currently, the veteran was thought to be stable.  
There had been no significant response to any of the 
treatments that had been given him for his chronic headache 
syndrome.  It seemed unlikely that any type of prophylactic 
would be beneficial, and the plan was to treat his headaches 
symptomatically as they arose.  

Because of the specific rating criteria involved and the 
nature of the veteran's migraine headaches, the Board is of 
the opinion that an extraschedular evaluation is not 
available unless some unique impediment to employment is 
shown, and it is not shown here.  Rather, the record shows 
that the veteran was gainfully employed for many years as a 
mechanic and that he retired medically in the mid-1990's due 
to an unrelated disability.  The record also shows that the 
veteran has a long history of multiple medical problems.  The 
diagnoses on VA examination in November 1997 were exercise-
induced asthma; subglottic lesion, 1996; hypertension; 
diabetes mellitus; nephrolithiasis; obesity; and mixed 
headaches.  It is thus not shown that the service-connected 
migraine headaches have, by themselves, resulted in the kind 
of unique interference with employment that would be required 
to warrant extraschedular evaluation in the case of a 
claimant rated at the maximum schedular evaluation under 
Diagnostic Code 8100.  

As indicated above, moreover, the rating schedule is designed 
to compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the rating now assigned.  Based on these considerations, the 
Board finds that the RO did not abuse its discretion in not 
referring this claim to the Director of the Compensation and 
Pension Service for an initial determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

It follows that an increased rating for the service-connected 
migraine headaches, effective from February 26, 1991, is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

B.  Increased rating for chronic photodermatitis from 
September 6, 1995

On examination in the VA chest clinic in October 1996, the 
veteran had an erythematous rash over the cheeks, forehead, 
back of the ears and nose with minimal scaling and no ulcer.  

In July 1997, at a VA medical center, the veteran had 
surgical excision of a left shoulder lesion without 
complications.  

On a VA dermatology examination in August 1997, the veteran 
complained of that he recently had a large cyst that had 
ruptured over his right post auricular area.  He reported 
that his face burned when he was in the sun.  His face turned 
red, scales and becomes erythematous.  On examination, the 
veteran had some elevated cystic lesions in the post 
auricular areas, bilaterally.  Some scarring was present from 
old cysts.  The face was clear at the time of examination.  
The diagnoses were chronic retroauricular cysts, and history 
of photodermatitis of the face, nonspecific.  

When seen at a VA dermatology clinic in July 1998, the 
veteran had erythema and telangiectasis on the face and scalp 
without keratosis noted.  

When seen in the dermatology clinic in September 1998, he had 
an erythematous face with papules and the assessment was 
actinic skin damage.  

When seen in the dermatology clinic in December 1998, the 
veteran had diffuse actinic keratoses on the face and 
temporoparietal scalp and ears, and circular erythema and 
scaling of the bilateral wrists.  The impressions were 
actinic keratoses, and dermatitis of the bilateral wrists.  

In February 1999, the veteran underwent a fee-basis 
dermatology examination for VA.  It was reported that the 
veteran had chronic photodermatitis with significant pruritus 
and pain and chronic actinic damage with multiple actinic 
keratoses forming in areas of sun exposure.  This included 
his face, neck, upper anterior chest, arms and hands and 
covered about 20 percent of his body surface.  He stated that 
this dermatitis began when he was in Jordan in 1994 and had 
continued to the present, and this appeared to be correct.  
It appeared that he had developed a chronic photosensitivity 
reaction with the differential diagnoses including 
polymorphous light eruption, phototoxic or photoallergic drug 
reaction or cutaneous lupus erythematosus.  It was further 
reported that drug substitution should be considered, as the 
veteran was taking antihypertensives and other medications 
that might be photosensitizers.  It was reported that the 
dermatitis covered about 20 percent of his body surface and 
it was recommended that he severely limit his sun exposure.  

A 10 percent evaluation has been assigned for chronic 
photodermatitis under Diagnostic Codes 7806 and 7817 since 
September 6, 1996.  Under Diagnostic Code 7817, dermatitis 
exfoliativa is evaluated as for eczema under Diagnostic Code 
7806.  As with eczema, the evaluation will depend upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
manifestations of the disease.  

A 10 percent evaluation for eczema requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The fee-basis dermatology examination conducted on February 
16, 1999, established that the service-connected skin 
disorder was extensive, covering some 20 percent of the 
veteran's body surface.  It was stated that the 
photodermatitis was accompanied by significant pruritus and 
pain, as well as by chronic actinic damage.  

The Board is of the opinion that the current manifestations 
of the service-connected skin disorder are consistent with 
the criteria for a 30 percent evaluation under Diagnostic 
Code 7806.  However, the criteria for a 50 percent evaluation 
are, in the Board's opinion, not met or more nearly 
approximated because systemic or nervous manifestations or 
exceptionally repugnant disfigurement is not demonstrated.  

Although the veteran reported in February 1999 that his 
dermatitis began when he served in Jordan in 1994, the 
evidence of record does not establish the extensive nature of 
the lesions prior to the fee-basis examination of February 
16, 1999.  Rather, there was a showing primarily of the 
involvement of an exposed surface (the face, scalp, and 
wrists) with some exfoliation.  There is therefore no basis 
for an evaluation in excess for the service-connected skin 
disorder prior to that date.  



C.  Increased (compensable) rating for residuals of a cyst 
behind the right ear from June 23, 1997

When seen at the VA ENT clinic in August 1997, it was 
reported that the veteran had a history of sebaceous cyst 
behind the right earlobe that had spontaneously burst and 
subsequently healed with a "knot" behind the right ear.  
The veteran desired excision.  On examination of the right 
earlobe, a small posterior cystic growth was noted.  There 
was no erythema or evidence of current infection.  The 
impression was sebaceous cyst of the right earlobe, which was 
scheduled to be excised.  

When seen at the VA ENT clinic in September 1997, the veteran 
underwent excision of what were described as benign earlobe 
cysts.  The assessment was cystic earlobes, status post 
excision with chronic recurrent infection.  

Despite the history of recurrent infections of the right 
auricular area, symptomatic scarring of the area or other 
residuals of recurrent cystic infection were not shown on the 
numerous subsequent occasions that the veteran was seen in 
the ENT or dermatology clinics, when the veteran was treated 
for a variety of complaints, pertinently including skin 
lesions.  

Under the rating schedule, benign new growths of the skin are 
evaluated on the basis of any related scars, disfigurement, 
etc.  38 C.F.R. § 4.118, Diagnostic Code 7819.  Superficial 
scars that are poorly nourished with repeated ulceration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Superficial scars that are tender and 
painful on objective demonstration also warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars 
may also be evaluated on the basis of any related limitation 
of function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

As indicated above, there is no indication that since his 
surgery, the veteran has chronic recurrent infection as a 
result of cystic lesions of or behind the right earlobe, nor 
is there any evidence that the surgical scar is tender and 
painful on objective demonstration.  There is no evidence 
that the lesions or the surgery therefor has resulted in any 
functional limitation of an affected body part.  There is 
therefore no basis for a compensable evaluation following the 
excision performed on September 12, 1997.  

However, the cystic lesion behind the right ear was clearly 
symptomatic prior to the excision.  The Board is of the 
opinion that a 10 percent evaluation is warranted under 
Diagnostic Code 7803 for the right cystic lesion prior to 
excision, as recurrent infection was clearly shown.  The 10 
percent evaluation is effective from June 23, 1997, the 
effective date of the grant of service connection for 
residuals of cysts behind the right ear.  

III.  The Claim for an Earlier Effective Date

The veteran essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for migraine headaches.  He maintains that service connection 
should be established from the date of his separation from 
service in 1969 because he has been continuously treated by 
VA for headaches since then.  

The record shows that the veteran's initial claim for service 
connection for headaches was received in January 1970.  The 
veteran claimed that he had severe tension headaches that had 
been incurred in service.  On VA examination in March 1970, 
he indicated that he had received a concussion from a shell 
blast and was dazed but not rendered completely unconscious.  
He was seen at an aid station, where he remained for about a 
week, and was returned to general duty.  He complained of 
pressure around the eyes and bitemporal headache that 
occurred about once a week.  However, no psychiatric or 
neurologic disease was diagnosed on neuropsychiatric 
examination.  The calvarium appeared normal on skull films.  
An electroencephalogram (EEG) was felt to be within normal 
limits.  

A rating decision dated in July 1970 denied service 
connection for tension headaches and residuals of a 
concussion.  A VA fee-basis examination in February 1971 
resulted in the impression that the headaches were a result 
of nervous tension because there was no evidence of any 
organic disorder.  The veteran testified before the Board in 
April 1972 that he got headaches from the back of his head 
down into the neck and that he also felt pressure building up 
behind his eyes and pushing them outwards.  He said that 
sometimes he would get just individual symptoms such as 
blurred vision, pressure behind the eyes, or headache; 
sometimes, he would get all of these symptoms together.  In 
May 1972, the Board denied service connection for psychiatric 
and eye disabilities.  

A rating decision dated in December 1971 granted service 
connection for a shell fragment wound of the left side of the 
head, "no residuals."  

Although the veteran subsequently submitted a service medical 
records entry dated July 19, 1976, while on active duty for 
training, that indicated that he was seen on that date with 
complaints of right earache and headache of four days' 
duration, only right otitis externa, for which service 
connection was later granted, was diagnosed.  

In December 1988, the veteran reported on a VA examination 
report that he was currently being treated for headaches by 
VA Medical Center, Shreveport, Louisiana, but service 
connection was not claimed.  

The veteran's claim for service connection for migraine 
headaches was received in May 1991.  In his claim, the 
veteran reported that he had been seen for headaches on 
numerous occasions while on active duty and that he had been 
treated for the condition by VAMC, Shreveport, for a number 
of years.  He said that that facility had diagnosed the 
condition as post concussion headaches.  

VA outpatient treatment records received in connection with 
the reopened claim showed that he was seen on February 26, 
1991, for refill of medications and that chronic headaches 
were noted at that time.  Following a VA examination in March 
1998 that diagnosed post concussion headaches and indicated 
that they appeared to be related to service.  A rating 
decision dated in August 1998 established service connection 
for migraine headaches secondary to a wound of the left 
temple in service.  

In previous remands and in its subsequently vacated August 
1994 decision, the Board treated the claim as one for service 
connection on a secondary basis under 38 C.F.R. § 3.310(a).  
In effect, the claim for service connection for headaches was 
treated as a claim for service connection for migraine 
headaches secondary to service-connected disability because 
the veteran claimed that his headaches were a product of a 
concussion he sustained in service.  This claim was received 
in May 1991.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In granting the benefit from the date 
of treatment in February 1991, the RO assigned an effective 
date that benefited the veteran beyond the technical 
requirements of the law.  This is because it is the 
"unequivocal command" of 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 1270 
(2000).  

Although the veteran contends that he was treated for 
headaches for many years following service, the fact remains 
that a claim for secondary service connection was not 
received until 1991.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (a written claim must be filed in order for 
any type of VA benefit to accrue or be paid).  The fact that 
the RO chose to construe the veteran's May 1991 claim as a 
claim for secondary service connection for migraine headaches 
and to establish the February 1991 date of treatment for 
migraine headaches as the effective date for service 
connection does not overcome the evidence of record, which 
does not reveal a claim, even an informal one, for secondary 
service connection for migraine headaches prior to the 
effective date for service connection now assigned.  Although 
any communication or action indicating an intent to apply for 
one or more benefits administered by VA "may be considered 
an informal claim," 38 C.F.R. § 3.155(a), even an informal 
claim for service connection "'must identify the benefit 
sought.'"  Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(Court's emphasis quoting § 3.155(a)).  

Moreover, "the mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id.  
The United States Court of Appeals for Veterans Claims has 
recently emphasized this point:  "[T]he effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
[between a claimed disorder and a service-connected 
disorder], but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
[Case citations omitted]  Furthermore, because the appellant 
had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim."  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Thus, the fact that the veteran was 
treated for headaches long before he was service connected 
for them does not warrant an effective date for secondary 
service connection retroactive to that time.  

This is true even if the informal claim received in May 1991 
had been construed as a claim for service connection on a 
direct incurrence basis, as service connection for headaches 
as an organic disorder had previously been denied on that 
basis and that determination had not been appealed.  The 
determination had therefore become final.  38 U.S.C.A. § 7105 
(West 1991).  Under governing law, the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  A claimant 
may not receive an effective date earlier than the date of 
his application to reopen his claim.  Smith v. West, 11 Vet. 
App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 
456 (1993) (effective date for reopened claim cannot be the 
date of the original claim).  

It follows that the claim of entitlement to an effective date 
earlier than February 26, 1991, for a grant of service 
connection for migraine headaches must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for upper respiratory disability is 
denied.  

Service connection for residuals of a tonsillectomy is 
denied.  

Service connection for a cracked upper left crown for 
purposes of entitlement to Class II(a) dental treatment by VA 
is granted.  

An increased evaluation for migraine headaches from February 
26, 1991, is denied.  

A 30 percent evaluation for chronic photodermatitis is 
granted, effective from February 16, 1999, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for chronic 
photodermatitis prior to February 16, 1999, is denied.  

An increased (compensable) evaluation for residuals of a cyst 
behind the right ear from September 12, 1997, is denied.  

A 10 percent evaluation for residuals of a cyst behind the 
right ear is granted, effective June 23, 1997, subject to 
controlling regulations governing the payment of monetary 
benefits.  



An effective date earlier than February 26, 1991, for a grant 
of service connection for migraine headaches is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

